Exhibit 12(b) General Electric Company Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Years ended December 31 (Dollars in millions) 2008 2007 2006 2005 2004 General Electric Company and consolidated affiliates Earnings(a) $ 19,782 $ 27,528 $ 24,150 $ 22,024 $ 19,827 Plus: Interest and other financial charges included in expense(b) 26,295 24,103 19,104 14,884 11,532 One-third of rental expense(c) 477 648 592 589 546 Adjusted “earnings” $ 46,554 $ 52,279 $ 43,846 $ 37,497 $ 31,905 Fixed charges: Interest and other financial charges(b) $ 26,295 $ 24,103 $ 19,104 $ 14,884 $ 11,532 Interest capitalized 73 93 71 75 39 One-third of rental expense(c) 477 648 592 589 546 Total fixed charges $ 26,845 $ 24,844 $ 19,767 $ 15,548 $ 12,117 Ratio of earnings to fixed charges 1.73 2.10 2.22 2.41 2.63 Preferred stock dividend requirements $ 75 $ 0 $ 0 $ 0 $ 0 Ratio of earnings before provision for income taxes to earnings from continuing operations 1.06 1.19 1.20 1.22 1.23 Preferred stock dividend factor for income taxes to earnings from continuing operations Preferred stock dividend factor on pre-tax basis 80 – Fixed charges 26,845 24,844 19,767 15,548 12,117 Total fixed charges and preferred stock dividend requirements $ 26,925 $ 24,844 $ 19,767 $ 15,548 $ 12,117 Ration of earnings to combined fixed charges and preferred stock dividends 1.73 2.10 2.22 2.41 2.63 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
